Citation Nr: 1432337	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbosacral strain prior to September 2, 2010 and from December 1, 2010 to December 18, 2012, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected status post multiple sprains, right ankle.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial disability rating in excess of 50 percent for headaches.

5.  Entitlement to service connection for a bilateral upper extremity disorder, diagnosed as reflex sympathetic dystrophy.  

6.  Entitlement to service connection for a left hand disability.

7.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include adjustment disorder with depressed mood, to include as secondary to service connected disabilities.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
  
9.  Propriety of the decision to withhold Department of Veterans Affairs (VA) compensation benefits for the purpose of recouping military drill pay for fiscal years 2011 and 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had initial active duty for training from November 1987 to May 1988, and active service from January 1991 to March 1991, June 2003 to May 2004, and from October 2007 to January 2009.  The Veteran had additional service in the Army National Guard from May 1988 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by Department of Veterans Affairs (VA) Regional Offices.  The Veteran's case comes from the VA Regional Office in North Little Rock, Arkansas (RO).

In November 2012, the Board remanded the Veteran's claims for further evidentiary development.  In a March 2013 rating decision, the Appeals Management Center (AMC) awarded the Veteran a 20 percent disability rating for his lumbosacral strain effective December 19, 2012 as well as entitlement to service connection for radiculopathy of the right and left lower extremities as related to the lumbosacral strain effective December 19, 2012.  The Veteran was also awarded a 10 percent disability rating for his GERD effective December 19, 2012.  Additionally, in an August 2013 rating decision, the AMC awarded the Veteran a 10 percent disability rating for his lumbosacral strain prior to September 2, 2010 and from December 1, 2010 to December 18, 2010.  The Board notes that the Veteran was awarded a temporary evaluation of 100 percent from September 2, 2010 to November 30, 2010 based on surgical or other treatment necessitating convalescence in an October 2010 rating decision.  The August 2013 rating decision also awarded the Veteran a 10 percent disability rating for his GERD from January 16, 2009 as well as a 10 percent disability rating for his right ankle disability from January 16, 2009.  With regard to these increased ratings, after the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issues are still properly before the Board here and the issues have been appropriately rephrased above.  

The Board also notes that in an August 2013 supplemental statement of the case (SSOC), the AMC denied the Veteran's claims of entitlement to initial disability ratings in excess of 10 percent for the GERD and right ankle disability and denied his claim of entitlement to an initial disability rating in excess of 10 percent prior to December 19, 2012 and in excess of 20 percent thereafter for the lumbosacral strain.  The AMC also continued the denial of the Veteran's claims of entitlement to service connection for a bilateral upper extremity disorder and a left hand disorder.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

A review of the Veteran's claims folder indicates that he filed a notice of disagreement (NOD) in July 2013 with regard to a June 2013 decision by the RO to withhold VA compensation benefits for the purpose of recouping military drill pay for fiscal years 2011 and 2012.  A statement of the case (SOC) pertaining to this issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for neck, left wrist, and bilateral knee disabilities were raised in a statement by the Veteran dated December 2013.  These issues have  not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran filed a claim of entitlement to TDIU in October 2013.  This claim has not been adjudicated by the AOJ.  Notably, the Veteran stated in his TDIU claim that he is not able to work due to an inability to lift heavy objects.  The Board therefore finds that his TDIU claim is based on unemployability at least in part due to his low back disability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, as the issue of TDIU is part and parcel of the Veteran's increased rating claim for his low back disability, the Board has added this claim as an issue characterized above and is remanding the matter for adjudication, in accordance with the holding in Rice.

The Veteran's service-connected disabilities include his low back and right ankle disabilities as well as his GERD.  The Board therefore finds that remand is also warranted as to these claims currently on appeal, as any development on TDIU, to include obtaining a VA examination as to functional impairment associated with service connected disabilities, will involve inspection into the back and right ankle disabilities as well as his GERD.  In this regard, the issues are inextricably intertwined.

With regard to the Veteran's claim of entitlement to an acquired psychiatric disorder other than PTSD, the Board remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in the November 2012 remand.  Thereafter, an April 2011 rating decision that granted service connection for PTSD was associated with the claims folder.  As such, the AMC indicated in the August 2013 SSOC that the issue of entitlement to service connection for an acquired psychiatric disorder is moot, and therefore did not adjudicate the claim of entitlement to service connection for an acquired psychiatric other than PTSD.  Pertinently, the medical evidence of record documents diagnosis of adjustment disorder with depressed mood.  Thus, the Board finds that remand is warranted for compliance with the November 2012 remand, specifically for the AMC to readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder with depressed mood, depression, and anxiety.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).     

The Board additionally notes that the Veteran has indicated that his diagnosed acquired psychiatric disorders such as anxiety, adjustment disorder, and depression are related to his service-connected lumbosacral strain.  See, e.g., a VA examination report dated May 2013.  Pertinently, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's diagnosed acquired psychiatric disorders other than PTSD and his service-connected lumbosacral strain.  In light of the ambiguities above, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current acquired psychiatric disorders other than PTSD are related to his lumbosacral strain.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).  Furthermore, appropriate VCAA notice must be provided to the Veteran regarding establishing service connection on a secondary basis.

With regard to the Veteran's claim of entitlement to an increased disability rating for headaches, in November 2012, the Board remanded this claim for evidentiary development and readjudication of the claim in a SSOC.  In an August 2013 rating decision, the AMC awarded the Veteran a 50 percent disability for the headaches effective January 16, 2009, the date that the Veteran filed his service connection claim.  However, the increased rating claim was not readjudicated in a SSOC pursuant to the November 2012 Board remand instructions.  Although the Board notes that the Veteran was awarded the maximum schedular rating for the headaches, the evidence also raises the issue of whether referral for extraschedular consideration is warranted.  As such, the Board finds that the Veteran's headaches claim must be remanded for issuance of a SSOC which must include consideration of whether referral for an extraschedular evaluation is warranted.  See Stegall, supra. 

With regard to the Veteran's left hand and bilateral upper extremity disability claims, the Board's review of the Veteran's paper and electronic claims file reveals that there are outstanding records not associated with the claims file that need to be obtained. 

In this regard, the Board observes that in January 2012, the Veteran filed a claim of entitlement to service connection for a left hand disability claimed as secondary to the service connected low back disability.  This claim as well as a VCAA letter dated February 2012 were located in a temporary folder at the RO.  This temporary folder was subsequently obtained by the Board and is now associated with the Veteran's claims folder.  However, the Board notes that a review of the Veterans Appeals Contact and Locator System (VACOLS) reveals that a rating decision dated April 2013 denying service connection for a left hand disability claimed as secondary to the low back disability was issued to the Veteran and that he filed a NOD to that rating decision in October 2013.  Pertinently, the April 2013 rating decision and October 2013 NOD are not of record.  

The absence of these records suggests that there is an outstanding temporary folder located at the RO.  Given the foregoing, the case must be remanded in order to obtain and associate with the claims file any outstanding records related to the appeal of entitlement to service connection for a left hand disability, claimed as secondary to the service connected low back disability, in particular the April 2013 rating decision denying this claim as well as the Veteran's NOD to the rating decision dated October 2013.  

The Board further notes that the claims of entitlement to service connection for a left hand disability on a direct basis and for a bilateral upper extremity disorder are inextricably intertwined with the claim of entitlement to service connection for a left hand disability claimed as secondary to the service connected low back disability as development of this claim may affect the outcome of the bilateral upper extremity disorder and left hand disability on a direct basis claims.  

Finally, as was described in the Introduction above, the Veteran filed a NOD in July 2013 with regard to a June 2013 decision by the RO to withhold VA compensation benefits for the purpose of recouping military drill pay for fiscal years 2011 and 2012.  A SOC pertaining to this issue has yet to be issued by the RO.

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the propriety of the decision to withhold VA compensation benefits for the purpose of recouping military drill pay for fiscal years 2011 and 2012.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  

2. Provide a VCAA notice letter to the Veteran which informs the Veteran what is required to establish service connection for a psychiatric disorder on a secondary basis.  A copy of the letter should be forwarded to the Veteran's representative.

3. The RO should attempt to obtain any additional temporary claims folder containing a rating decision dated April 2013 pertaining to the issue of entitlement to service connection for a left hand disability, claimed as secondary to the service connected low back disability as well as a notice of disagreement from the Veteran as to this issue dated October 2013.  The contents of the temporary folder, or copies of relevant documents including those identified above, should be associated with the claims file or the Veteran's electronic claims file.

4. If the RO is unsuccessful in its efforts to obtain any such evidence, the Veteran should be informed of their unavailability in accordance with 38 C.F.R. § 3.159, and the opportunity to submit the records.

5. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorders other than PTSD, to include anxiety, depression, and adjustment disorder.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a.  For each acquired psychiatric disorder other than PTSD, including the currently diagnosed anxiety, depression, and adjustment disorder, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability began in or is related to the Veteran's period of military service. 

b.  Is it at least as likely as not that the Veteran's 
acquired psychiatric disorders other than PTSD (e.g., anxiety, depression, and adjustment disorder) are due to or caused by the service-connected disabilities.  The Veteran is service connected for residuals of glaucoma, blindness right eye; headaches; PTSD; lumbosacral strain; left and right lower extremity radiculopathy; status post multiple sprains, right ankle; and gastroesophageal reflux disease.  The Veteran asserts that psychiatric symptomatology is at least in part due to pain including pain that results from his service-connected back disability.

c.  Is it at least as likely as not that the Veteran's 
acquired psychiatric disorders (e.g., anxiety, depression, and adjustment disorder) are aggravated by his service-connected disabilities.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disorders found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the low back disability.  
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

6. Schedule the Veteran for an appropriate VA examination and request that the examiner provide information as to the functional impairment that is caused solely by the Veteran's service-connected disabilities, to include his residuals of glaucoma and blindness in the right eye, headaches, PTSD, lumbosacral strain, radiculopathy of the right and left lower extremities, status post multiple sprains of the right ankle, and GERD.  The examiner must further provide a report of functional impairment resulting from each of these disabilities which may affect the ability to function and perform tasks in a work-like setting.     

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

7. Thereafter, readjudicate the claims currently on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the record is returned to the Board for further review.

8. Issue a SOC pertaining to the issue of the propriety of the decision to withhold VA compensation benefits for the purpose of recouping military drill pay for fiscal years 2011 and 2012.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



